Citation Nr: 0100515	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  96-43 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for fifth cranial nerve 
disorder.

2.  Entitlement to an increased rating for residuals of a 
mandibular fracture with atypical facial pain, currently 
evaluated as 30 percent disabling.  

3.  Whether there was clear and unmistakable error in rating 
decisions prior to April 10, 1997, which failed to grant a 
total rating based on individual unemployability due to 
service-connected disabilities. 

4.  Entitlement to an effective date earlier than June 19, 
1995, for a total rating based on individual unemployability 
due to service-connected disabilities.

5.  Entitlement to special monthly compensation. 


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a September 1998 decision, the Board denied the veteran's 
claims of service connection for temporomandibular joint 
dysfunction and an increased rating for residuals of head 
trauma, to include headaches.  The Board also found that 
there was no clear and unmistakable error in the rating 
decisions between 1980 and 1997 which denied a compensable 
evaluation for residuals of a mandibular fracture and 
determined that the veteran was not entitled to an effective 
date earlier than June 19, 1995, for the assignment of a 30 
percent evaluation for the mandibular fracture.  The Board 
did find that a March 1985 rating decision was clearly and 
unmistakably erroneous in failing to assign a 50 percent 
rating for head trauma residuals, granting the rating 
effective from January 25, 1985.    

In a September 1998 rating action, the RO noted that the 
recent Board decision had directed that a 50 percent rating 
for head trauma with headaches be assigned effective January 
25, 1985; however, the RO concluded that the effective date 
of increase should be December 21, 1984.  

The case was returned to the Board in January 2000, at which 
time it was noted that the veteran had filed a notice of 
disagreement (NOD) as to a July 1999 rating action which 
denied service connection for trigeminal (fifth) cranial 
nerve disorder.  The case was remanded and the RO was 
instructed to issue a statement of the case (SOC) with 
respect to that issue.  The SOC was issued in March 2000 and 
the veteran perfected his appeal later that same month.  

In the January 2000 remand, the RO was also instructed to 
clarify the veteran's request for a hearing and take any 
appropriate action.  The veteran submitted numerous 
statements to the RO; however, when the case was returned to 
the Board his wishes regarding a personal hearing remained 
unclear.  In response to correspondence from the Board, the 
veteran indicated in October 2000 that he did not want to 
attend a hearing and asked that his case be considered on the 
evidence of record.  

The veteran has also perfected an appeal as to a July 1999 
rating decision which denied his claim of entitlement to 
special monthly compensation.

Although the issue of whether an effective date prior to June 
19, 1995, was warranted for an increased rating for residuals 
of a mandibular fracture was included in the January 2000 
remand, as noted hereinabove, that issue was adjudicated by 
the Board in the September 1998 decision.  Thus, on review of 
the entire file, including all of the diligently prepared RO 
rating decisions, the Board finds that the issues currently 
presented are limited to those noted on the title page  

In July 2000, the RO notified the veteran that his appeals 
and records were being forwarded to the Board and he was 
informed of the rules regarding submitting additional 
evidence in support of his claim.  In August 2000, the 
veteran submitted additional evidence directly to the Board 
and waived review of the evidence by the RO.  38 C.F.R. 
§ 20.1304 (2000).


FINDINGS OF FACT

1.  The veteran is not suffering a fifth cranial nerve 
disorder which was incurred in or aggravated by service, or 
which is secondary to his service-connected mandibular 
fracture. 

2.  By a January 1986 decision, the RO denied the veteran's 
original claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran did not appeal that decision and 
it became final.  

3.  The veteran has not shown that the correct facts as they 
were known at the time of the January 1986 adjudication were 
not before VA, or that statutory or regulatory provisions 
extant at that time were incorrectly applied.

4.  Unemployability due to service-connected disabilities is 
not shown prior to June 19, 1995.  


CONCLUSIONS OF LAW

1.  A fifth cranial nerve disorder, either secondary to or 
aggravated by the service-connected residuals of a mandibular 
fracture, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 § 3(a), 114 Stat. 
2096, ___ (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§§ 3.303, 3.310 (2000).    

2.  The veteran's claim of CUE in the January 1986 decision 
is legally insufficient.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105 (2000).  

3.  The requirements for an effective date for an award of a 
TDIU prior to June 19, 1995, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475 § 3(a), 114 Stat. 2096, ___ (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.303, 3.310, 3.400 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  

The fifth cranial nerve, the trigeminal nerve, is sensory in 
supplying the face, teeth, mouth and nasal cavity; and motor 
in supplying the muscles of mastication.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 883 (26th ed. 1985); 38 C.F.R. § 4.124A 
(2000).

A careful review of the service medical records reveals no 
findings or complaints pertaining to a fifth cranial nerve 
disorder.  The report of a September 1973 enlistment 
examination was silent for any pertinent defect.  In October 
1974, the veteran sustained a fractured mandible when he 
collided with another player during football practice.  He 
underwent a closed reduction of the mandibular fracture and 
was hospitalized for 35 days.  An August 1975 neurology 
examination revealed that cranial nerves II-XII were intact.  
The report of a September 1975 discharge examination was 
silent for any pertinent defects, and the appellant was 
clinically evaluated as neurologically normal.  

In a February 1980 rating action, service connection was 
granted for status-post, head trauma, with headaches, rated 
as 10 percent disabling; and status-post fracture of the 
mandible, rated as noncompensably disabling.

Neurological examinations in December 1982 revealed normal 
cranial nerves.

Post-service medical records include a November 1985 chart 
extract noting the veteran's history of jaw fracture and 
complaint of daily headaches; cranial nerve examination was 
described as "unremarkable."

The record also includes reports of numerous VA examinations 
conducted to evaluate the severity of the veteran's service-
connected disabilities.  Reports from September 1988, 
December 1990, and February 1994 VA examinations and 
outpatient studies included notations that the cranial nerves 
were intact.  

The veteran presented to an October 1995 VA neurological 
examination with complaints of constant jaw pain that 
increased with chewing, and daily headaches.  Examination of 
the cranial nerves revealed no fifth cranial nerve 
abnormality.  The diagnoses included chronic musculoskeletal 
headaches.  A November 1995 VA dental examiner noted 
discomfort when touching the appellant's cheeks and forehead, 
as well as the appellant's complaints of pain when chewing.  
No fifth cranial nerve abnormality was, however, diagnosed.

The veteran was afforded a VA examination in March 1997 
regarding his complaints of long-standing headaches and his 
history of head injury with mandibular fracture was noted.  
On physical examination, the examiner noted that facial 
sensations were intact, although there appeared to be slight 
hyperpathia on the left side of the face.  Examination of the 
motor part of the 5th nerve showed that the veteran had 
deviation of the lower jaw to the right side.  He was unable 
to open his mouth wide, so the palate movement could not be 
assessed.  The examiner did not enter any specific findings 
regarding the fifth cranial nerve.  He did diagnose atypical 
facial pain secondary to a prior mandibular fracture and a 
temporomandibular joint disorder.

The report of a May 1999 VA neurological examination noted 
the veteran's complaints of facial pain and headaches since 
fracturing his mandible in service.  The veteran related the 
history of his in-service injury and detailed his current 
symptoms.  Following physical examination, the examiner 
concluded that there was no evidence of a trigeminal 
neuropathy due to the in-service jaw fracture.  The 
difficulties noted on examination were not related to 
weakness of muscles innervated by the trigeminal nerves.  

In June 1999 a VA dental examination was conducted for the 
purpose of determining whether the veteran had distinct 
dental and neurological disorders as a result of a service-
connected mandibular fracture.  Following examination the 
impression was that the appellant was posturing his mandible 
and overstating his disability.  Physical examination 
revealed no paresthesia of the gingiva or anterior face.  The 
examiner noted the specific details of the veteran's 
mandibular fracture and commented that the mandibular branch 
of the trigeminal nerve travels through the mandible in the 
locations of the veteran's fracture and would be severed or 
injured as a result of the fracture.  The examiner further 
noted that the nerves are sensory nerves and do not control 
muscle function.  The typical symptoms of mandibular nerve 
damage were noted to be paresthesia or altered sensation in 
the mandibular teeth, gingiva, and in the skin of the 
anterior mandible and lower lip.  The examiner specifically 
noted that the veteran did not report symptoms which could be 
attributed to damage to the mandibular branch of the 
trigeminal nerve, resulting from the in-service mandibular 
fracture or its reduction.  

In a February 2000 opinion offered in response to a request 
from the RO, the VA dentist who had examined the veteran in 
June 1999 noted that the veteran demonstrated a bizarre 
acquired jaw position which in turn could be the cause of 
temporomandibular joint dysfunction.  The motivation for the 
deliberate malposition of the mandible was unclear and the 
examiner recommended that the veteran undergo a neurological 
examination to determine whether a trigeminal nerve disorder 
was present.  

The veteran presented to a special VA neurological 
examination in March 2000, complaining of multiple somatic 
symptoms.  He reported the circumstances surrounding his in-
service jaw fracture and complained of facial pain, occurring 
primarily over the region of the mouth as well as prefrontal 
and radiating out toward the ears.  Cranial nerve examination 
was essentially unremarkable and the examiner stated that he 
was unable to find any clinical evidence for a trigeminal 
neuropathy.  Findings on sensory testing were considered 
nonphysiologic.  

Analysis.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that service connection is warranted for 
a fifth cranial nerve disorder secondary to an in-service jaw 
fracture.  Based on a careful review of the record, however, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
fifth cranial nerve disorder, both on a direct basis as well 
as secondary to residuals of a fractured mandible.  There is 
no evidence of an injury to the fifth cranial nerve during 
service and no evidence of treatment for complaints of such a 
disorder after service.  The only notation in outpatient 
treatment reports refers to an unremarkable examination of 
the cranial nerves.  Reports of numerous VA examinations 
yielded similar findings.  More importantly, reports of VA 
neurological and dental examinations conducted in May and 
June 1999 and March 2000 for the express purpose of 
determining whether the veteran had a trigeminal nerve 
disorder revealed no evidence of such a disorder.  The only 
evidence of such a disorder is the veteran's own assertions.  

In weighing the evidence of record, the Board finds that the 
specific medical opinion from the VA examiner offered in June 
1999 included that examiner's detailed explanation of the 
current negative findings in relation to the typical symptoms 
of nerve damage.  While the veteran has maintained that he 
has a fifth cranial nerve disorder, either directly related 
to service or secondary to his service-connected residuals of 
a mandibular fracture, as a lay person who is untrained in 
the field of medicine, he is not competent to offer an 
opinion as to medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, based on a review of all of the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  Service 
connection for a fifth cranial nerve disorder is therefore 
denied.  

In reaching this decision the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Veteran. Appellant. 49 (1990).  The Board also notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted comprehensive and 
exhaustive efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  In this respect, the RO 
has made numerous attempts to develop the record and has 
obtained the veteran's service medical records and post-
service treatment records.  The veteran has been examined by 
the VA on multiple occasions in connection with this claim, 
and the examinations conducted in 1999 and 2000 offered 
opinions as to the etiology of the disorder in question.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 § 3(a), 114 Stat. 2096, ___ (to be 
codified at 38 U.S.C. § 5103A). 

II.  Clear and Unmistakable Error

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  To establish a 
valid CUE claim, a veteran must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  However, the veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In the present case, the veteran contends that rating 
decisions prior to April 10, 1997 (the date of a rating 
decision which awarded the veteran a total disability rating 
based on individual unemployability (TDIU)), were erroneous.  
The only rating action prior to April 1997 which addressed 
that issue was rendered in January 1986.  The veteran was 
notified of that decision and filed a NOD.  The RO issued a 
SOC in April 1986; however, the veteran did not perfect the 
appeal.  Therefore, the January 1986 denial may now be 
reversed only a showing of CUE.  

In numerous written statements offered in support of his 
claim, the veteran has argued, in pertinent part, that the 
earlier denial of a TDIU was the result of a conspiracy 
against him on the behalf of VA and its employees.  In June 
1997, the veteran reiterated his claims at a personal hearing 
before the undersigned Board Member sitting at the RO.  The 
veteran testified that his claims, including the claim which 
was the subject of the January 1986 rating decision, were 
denied because VA personnel were prejudiced against him. 

Evidence considered by the RO at the time of the January 1986 
decision included the appellant's December 1985 claim for 
benefits, and the summary report of a September 1985 VA 
hospitalization for treatment of headaches, cocaine abuse, 
cannabis abuse, and alcohol abuse.  Service connection was 
then in effect only for status-post head trauma with 
headaches, rated as 10 percent disabling; and status-post 
mandibular fracture and pseudofolliculitis, each rated 
noncompensably disabling.  While noting that the veteran was 
unemployed, the RO also noted that the service-connected 
disabilities were not shown to cause unemployment nor did the 
evaluations of the veteran's service-connected disabilities 
meet the minimum criteria for consideration of 
unemployability.  

In 1986, as now, a total rating for compensation purposes 
based on unemployability would be awarded where the evidence 
showed that the veteran was precluded from obtaining or 
maintaining any gainful employment consistent with his 
education and occupational experience, by reason of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1985). 

The evidence of record at the time of the January 1986 RO 
decision did not demonstrate that the veteran was 
unemployable as a result of his service-connected 
disabilities.  The veteran has not shown that the correct 
facts, as they existed at the time, were not before the 
adjudicator in January 1986, or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  No assertion has been made with any degree of 
specificity as to what error of fact was made or how a 
different application of laws and regulations would dictate a 
"manifestly different" result.  Fugo.  Rather, the effect 
of the veteran's contentions is that he is merely asserting 
disagreement with how the RO evaluated the facts before it in 
January 1986.  In other words, he has merely asserted that 
the RO should have viewed the evidence differently.  This is 
an assertion which is inadequate to raise a CUE claim.  Id.  

In addition to having had all the probative correct facts 
before it, the Board finds that the RO correctly applied the 
pertinent law and regulations in considering the evidence.  
At the time of the January 1986 decision, the evidence did 
not establish that the veteran's service-connected 
disabilities were of such severity that he was precluded from 
gainful employment.  There was more than sufficient evidence 
in the record, when the RO made its decision in January 1986, 
to make that decision tenable.  The RO neither ignored the 
facts nor the law; it committed no undebatable error which 
would have provided a manifestly different result.  

The claim is denied.

In reaching this decision the Board acknowledges that a 
December 1990 VA examination found that the veteran was 
unemployable due to paranoid schizophrenia.  This finding was 
later used as the basis to award a permanent and total 
disability evaluation for pension benefits in a February 1991 
rating decision.  The appellant, however, was not then, and 
he is not now, service connected for schizophrenia.  
Moreover, no rating decision denied a total disability 
evaluation on the basis of individual unemployability based 
on that December 1990 finding, and hence, that finding cannot 
serve as the factual predicate upon which clear and 
unmistakable error may be found.  

The Board further acknowledges that the veteran and his 
spouse, through numerous statements presented in 1993 and 
1994, argued that the appellant should be rated as 100 
percent disabled due to the combination of problems with 
diabetes, hypertension, headaches and a psychiatric disorder.  
The Board finds, however, that because the appellant spoke of 
both service connected and nonservice connected disorders, 
these statements pertained to a claim for an increased rate 
of nonservice connected pension benefits, and not a claim for 
a total rating based upon individual unemployability due to 
service connected disorders.  Indeed, even assuming that 
these were claims for a total disability evaluation based on 
individual unemployability, the Board notes that the veteran 
was not then and he is not now service connected for either 
hypertension and diabetes, two disorders which formed the 
foundation for the appellant's argument.  Finally, it is well 
to note that service connection for a psychiatric disorder 
was not established prior to June 19, 1995, that and after 
the 1986 decision no rating decision addressed the question 
of individual unemployability prior to April 1997, and as 
such, there is no subsequent rating decision upon which to 
find clear and unmistakable error.

III.  Earlier Effective Date

VA will grant a total rating based on individual 
unemployability where the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  As noted previously, the RO 
determined that the veteran was entitled to a total 
disability rating based on unemployability in an April 1997 
rating action and assigned an effective date of June 19, 
1995.   

Under the law, in the context of this issue on appeal, the 
effective date of an award of a total rating based on 
unemployability is the earliest date as of which it is 
factually ascertainable that such benefit was warranted if a 
claim is received within one year from such date, otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o).

In asserting entitlement to an effective date earlier than 
June 19, 1995, for an award of a TDIU, the veteran contends 
that the proper effective date for his TDIU should be at some 
point in 1979 inasmuch as he had not been able to work since 
that time.  Initially, the Board notes that the presently 
assigned effective date for the veteran's TDIU, is the date 
on which he arguably initially satisfied the schedular 
criteria necessary to qualify for a TDIU.  At the same time, 
the Board is mindful that a TDIU might be awarded even if the 
requisite schedular criteria is not met if a claimant is 
nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities".  38 C.F.R. § 4.16(b).

Thus, the Board is required to look at all communications in 
the claims folder that may be interpreted as applications for 
claims, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).   

In this case, the veteran submitted a formal application for 
TDIU in December 1985.  As discussed hereinabove, that 
benefit was denied by the RO in January 1986 because the 
evidence did not demonstrate that the veteran was 
unemployable as a result of his service-connected 
disabilities.  As the veteran did not perfect an appeal with 
regard to that claim and the Board has determined that he has 
not presented a valid claim of CUE in the January 1986 rating 
action, that decision is final for purposes of establishing 
an earlier effective date.

The Board must then look to the record to see when the 
veteran presented a new formal or informal claim of 
entitlement, or when entitlement otherwise arose.  In March 
1990, the veteran submitted a statement detailing difficulty 
in obtaining and maintaining employment due to post traumatic 
stress disorder (PTSD).  Service connection, however, has 
never been in effect for PTSD.  VA treatment records 
associated with the claims folder detail treatment for the 
veteran's various complaints, related to service-connected 
and nonservice-connected disabilities.  Reports of several VA 
examinations conducted between 1986 and June 1995 include an 
April 1993 psychiatric examination which noted that the 
veteran was an "unemployed, psychiatrically disabled male 
who is 100% nonservice-connected for paranoid 
schizophrenia."  Again, however, the Board notes that 
service connection has never been in effect for 
schizophrenia.

Simply put, what the record between 1986 and June 1995 does 
not include is a claim, either formal or informal, of 
entitlement to unemployability benefits due to service 
connected disorders alone or a medical statement suggesting 
that the veteran was unemployable due to his service-
connected disabilities alone.  

In a statement date stamped as having been received at the RO 
on June 19, 1995, the veteran's wife indicated that the 
appellant's service-connected disabilities, particularly his 
jaw and headaches, had increased in severity.  

VA treatment records were obtained and the veteran was 
afforded VA examinations in October and November 1995.  Also 
of record is a May 1996 VA dentist's opinion, commenting on a 
March 1996 VA examination.  None of those records included 
evidence suggesting that the veteran was entitled to TDIU.   

In January 1997, the veteran submitted an application to 
TDIU.  

Reports of VA examinations conducted in March 1997 included a 
psychiatric examination which yielded a diagnosis of major 
depression, considered to be related, at least in part, to 
the veteran's service-connected disabilities.  It was also 
noted that the veteran was presently unemployed.  

In an April 1997 rating decision, the RO granted service 
connection and assigned a 50 percent rating for a major 
depressive disorder, secondary to the service-connected head 
trauma with headaches, effective from June 19, 1995.  By that 
same rating action, the RO increased the rating for the 
service-connected head trauma to 50 percent and the rating 
for the residuals of a mandibular fracture to 30 percent, 
each effective from June 19, 1995.  After noting that the 
veteran now met the schedular requirements for entitlement to 
TDIU, the RO found that the veteran's service-connected 
disabilities rendered it impossible for the average person or 
the veteran to secure or follow a substantially gainful 
occupation.  The RO then granted TDIU benefits, effective 
June 19, 1995.  

Upon review of the evidence, the Board finds that the 
earliest date on which entitlement to a TDIU was clinically 
ascertainable would be the date of the March 1997 VA 
examinations.  Entitlement was not clinically established 
prior to the March 1997 VA examination.  It follows, that the 
effective date for an increased rating cannot be any earlier 
than June 19, 1995, the date of receipt of claim.  38 C.F.R. 
§ 3.400 (o)(2).  Hence, in the absence of a new claim prior 
to June 19, 1995, in the absence of medical evidence 
demonstrating that a TDIU was factually ascertainable prior 
to June 19, 1995, and in view of the total record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an effective date for the grant of a TDIU 
earlier than June 19, 1995. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert.  The Board also notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 § 3(a), 114 Stat. 
2096, ___ (to be codified at 38 U.S.C. § 5103A). 


ORDER

Service connection for a fifth cranial nerve disorder is 
denied. 

The claim that the January 1986 rating decision was clearly 
and unmistakably erroneous in failing to grant a total rating 
based on individual unemployability due to service-connected 
disabilities is legally insufficient, and the claim must be 
denied.  

An effective date prior to June 19, 1995, for an award of a 
total rating based on unemployability due to service-
connected disabilities is denied. 


REMAND

In September 1998, the Board denied the veteran's claim of 
entitlement to temporomandibular joint (TMJ) dysfunction.  
Medical evidence associated with the record since that 
decision, however, includes a February 2000 opinion of a VA 
psychiatrist who noted that the veteran's service-connected 
depression exacerbates TMJ dysfunction, although the 
psychiatrist could not address the manifestations of the TMJ 
disorder.  The Board finds, however, that an informal claim 
to reopen the issue of entitlement to service connection for 
TMJ has been presented.  

The February 2000 psychiatric opinion was requested after an 
earlier VA dental examination noted findings of symptoms of 
TMJ dysfunction and a bizarre acquired jaw position.  It was 
hoped that a psychiatric examination would determine whether 
the veteran's deliberate jaw malposition was a result of the 
veteran's traumatic head injury, depressive disorder or some 
other reason.  Unfortunately, the February 2000 opinion did 
not address those questions.  

Among the issues currently before the Board is the veteran's 
claim for an increased rating for the service-connected 
residuals of a mandibular fracture.  The Board finds that the 
claim for increase is inextricably intertwined with the claim 
of service connection for TMJ.  Therefore, the Board must 
unfortunately conclude that further development is warranted.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

As to the veteran's claim of entitlement to SMC, the Board 
notes that he has not been afforded an examination for the 
purpose of assessing the functional impairment caused by his 
service-connected disabilities.  An examination of this sort 
is a necessary prerequisite to determining whether the 
service-connected disabilities give rise the need for special 
monthly compensation. 

Finally, the Board points out that in November 2000, the 
President of the United States signed into the Veterans 
Claims Assistance Act of 2000.  This act introduced several 
fundamental changes into VA's adjudication process.  As these 
procedures could not have been followed by the RO at the time 
of the rating decisions on appeal, and as these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Thus, the case is remanded to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for any 
jaw, dental, headache, psychiatric or 
pain disorder since 1995.  Based on his 
response, the RO should attempt to 
procure copies of only those records 
which have not previously been obtained 
from identified treatment sources.  
Duplicate copies of records are neither 
necessary nor desirable.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
response to the claim.  The appellant 
must then be given an opportunity to 
respond.    

2.  The RO should then adjudicate the 
claim to reopen the issue of entitlement 
to service connection for TMJ.  If it is 
determined that the claim is reopened, 
all necessary development, to include 
affording the veteran a VA examination 
with an opinion as to the etiology of the 
claimed condition, should be undertaken.  

3.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations to ascertain the current 
severity of his service-connected 
residuals of a mandibular fracture.  The 
claims folder should be made available to 
the examiners for review and all 
indicated tests and studies should be 
performed.  The report of each 
examination should discuss precisely what 
complaints and findings (dental and/or 
jaw-related and/or neurological and/or 
other) represent residuals of a 
mandibular fracture and what complaints 
and findings (dental and/or jaw-related 
and/or neurological and/or other) 
represent conditions which are not so 
related.  

4.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine whether the criteria for 
special monthly compensation for 
housebound and/or aid and attendance have 
been met.  All indicated testing in this 
regard should be performed and the claims 
folder should be made to the examiner for 
review.  Based on the examination and 
review of the case, the examiner should 
offer an opinion as to whether the 
veteran is entitled to special monthly 
compensation.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice could not be 
delivered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  Thereafter, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



